Election/Restrictions
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
          Group I, claim(s) 1-8 and 13-20, drawn to an in-vitro process for predicting and/or detecting DIC.
          Group II, claim(s) 9, drawn to a process of monitoring the development of DIC.
          Group III, claim(s) 10, drawn to a process for detecting and/or monitoring the development of DIC.
          Group IV, claim(s) 11, drawn to a process for detecting and/or monitoring the development of DIC.
          Group V, claim(s) 12, drawn to a process for detecting and/or monitoring the development of DIC.
The groups of inventions I-V listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
           Invention I requires detecting DIC by measuring neurophil fluorescence in a first sample and comparing with a reference whereas inventions II-IV require monitoring the development of DIC by measuring multiple markers. Invention II requires the measuring measurement of multiple markers and requires steps of assigning a value to the markers and calculating a score and Invention I does not require these steps.  Invention II requires measuring the concentration Rocd105 of membrane microparticles bearing CDE105 and Inventions I, III do not require this limitation.  Invention III requires calculating an S2 score and inventions I-II do not require these limitations.  Invention IV requires calculating a score of S1 and S2 and inventions I-III and V do not require these limitations.  Invention IV requires different orders of method steps as compared to inventions I-III and V.  Invention V requires calculating S3 and inventions I-IV do not require this limitation.  Thus, Groups I-V are drawn to 5 different methods with different method steps.  Under Rule 13 Applicant is entitled to one product, one method of making and one method of using.  In the instant case, there is also an undue burden on the Examiner to search 5 different methods having different method steps and thus different search terms and strategies.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY W COUNTS whose telephone number is (571)272-0817. The examiner can normally be reached M-F 7:00-4:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao Thuy Nguyen can be reached on 571-272-0824. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GARY COUNTS/           Primary Examiner, Art Unit 1641